

115 S1689 IS: Marijuana Justice Act of 2017
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1689IN THE SENATE OF THE UNITED STATESAugust 1, 2017Mr. Booker introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Controlled Substances Act to provide for a new rule regarding the application of the
			 Act to marihuana, and for other purposes.
	
 1.Short titleThis Act may be cited as the Marijuana Justice Act of 2017. 2.De-scheduling marihuana (a)Marihuana removed from schedule of controlled substancesSubsection (c) of schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended—
 (1)by striking marihuana; and (2)by striking tetrahydrocannabinols.
 (b)Removal of Prohibition on Import and ExportSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended— (1)in paragraph (1)—
 (A)in subparagraph (F), by inserting or after the semicolon; (B)by striking subparagraph (G); and
 (C)by redesignating subparagraph (H) as subparagraph (G); (2)in paragraph (2)—
 (A)in subparagraph (F), by inserting or after the semicolon; (B)by striking subparagraph (G); and
 (C)by redesignating subparagraph (H) as subparagraph (G); (3)in paragraph (3), by striking paragraphs (1), (2), and (4) and inserting paragraphs (1) and (2);
 (4)by striking paragraph (4); and (5)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.
 (c)Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— (1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;
 (2)in section 401(b) (21 U.S.C. 841(b))— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in clause (vi), by inserting or after the semicolon;
 (II)by striking (vii); and (III)by redesignating clause (viii) as clause (vii);
 (ii)in subparagraph (B)— (I)by striking clause (vii); and
 (II)by redesignating clause (viii) as clause (vii); (iii)in subparagraph (C), in the first sentence, by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B);
 (iv)by striking subparagraph (D); (v)by redesignating subparagraph (E) as subparagraph (D); and
 (vi)in subparagraph (D)(i), as so redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C); (B)by striking paragraph (4); and
 (C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; (3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,;
 (4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,; (5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;
 (6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence; (7)in section 422(d) (21 U.S.C. 863(d))—
 (A)in the matter preceding paragraph (1), by striking marijuana,; and (B)in paragraph (5), by striking , such as a marihuana cigarette,; and
 (8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5). (d)Other conforming amendments (1)National Forest System Drug Control Act of 1986The National Forest System Drug Control Act of 1986 (16 U.S.C. 559b et seq.) is amended—
 (A)in section 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and other; (B)in section 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other; and
 (C)in section 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and other. (2)Interception of CommunicationsSection 2516 of title 18, United States Code, is amended—
 (A)in subsection (1)(e), by striking marihuana,; and (B)in subsection (2) by striking marihuana,.
					3.Ineligibility for certain funds
 (a)DefinitionsIn this section— (1)the term covered State means a State that has not enacted a statute legalizing marijuana in the State;
 (2)the term disproportionate arrest rate means— (A)the percentage of minority individuals arrested for a marijuana related offense in a State is higher than the percentage of the non-minority individual population of the State, as determined by the most recent census data; or
 (B)the percentage of low-income individuals arrested for a marijuana offense in a State is higher than the percentage of the population of the State that are not low-income individuals, as determined by the most recent census data;
 (3)the term disproportionate incarceration rate means the percentage of minority individuals incarcerated for a marijuana related offense in a State is higher than the percentage of the non-minority individual population of the State, as determined by the most recent census data;
 (4)the term low-income individual means an individual whose taxable income (as defined in section 63 of the Internal Revenue Code of 1986) is equal to or below the maximum dollar amount for the 15 percent rate bracket applicable to the individual under section 1 of the Internal Revenue Code of 1986;
 (5)the term marijuana has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802); and (6)the term minority individual means an individual who is a member of a racial or ethnic minority group.
				(b)Ineligibility for certain funds
 (1)In generalFor any fiscal year beginning after the date of enactment of this Act in which the Attorney General, acting through the Director of the Bureau of Justice Assistance, determines that a covered State has a disproportionate arrest rate or a disproportionate incarceration rate for marijuana offenses, the covered State—
 (A)shall not be eligible to receive any Federal funds for the construction or staffing of a prison or jail; and
 (B)shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the covered State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.
 (2)Funds for certain programmingFor purposes of paragraph (1)(A), Federal funds for the construction or staffing of a prison or jail shall not include Federal funds used by a prison or jail to carry out recidivism reduction programming or drug addiction treatment.
 (3)ReallocationAny amounts not awarded to a covered State because of a determination under paragraph (1) shall be deposited in the Community Reinvestment Fund established under section 4.
 (c)Expungement of marijuana offense convictionsEach Federal court shall issue an order expunging each conviction for a marijuana use or possession offense entered by the court before the date of enactment of this Act.
			(d)Sentencing review
 (1)In generalFor any individual who was sentenced to a term of imprisonment for a Federal criminal offense involving marijuana before the date of enactment of this Act and is still serving such term of imprisonment, the court that imposed the sentence, shall, on motion of the individual, the Director of the Bureau of Prisons, the attorney for the Government, or the court, conduct a sentencing hearing.
 (2)Potential reduced resentencingAfter a sentencing hearing under paragraph (1), a court may impose a sentence on the individual as if this Act, and the amendments made by this Act, were in effect at the time the offense was committed.
				(e)Right of action
 (1)In generalAn individual who is aggrieved by a disproportionate arrest rate or a disproportionate incarceration rate of a State may bring a civil action in an appropriate district court of the United States.
 (2)ReliefIn a civil action brought under this subsection in which the plaintiff prevails, the court shall— (A)grant all necessary equitable and legal relief, including declaratory relief; and
 (B)issue an order requiring the Attorney General, acting through the Director of the Bureau of Justice Assistance, to—
 (i)declare the State to be ineligible to receive any Federal funds for the construction or staffing of a prison or jail in accordance with subsection (b)(1)(A); and
 (ii)reduce grant funding of the State in accordance with subsection (b)(1)(B). 4.Community Reinvestment Fund (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Community Reinvestment Fund (referred to in this section as the Fund).
 (b)DepositsThe Fund shall consist of— (1)any amounts not awarded to a covered State because of a determination under section 3(b)(1); and
 (2)any amounts otherwise appropriated to the Fund. (c)Use of Fund amountsAmounts in the Fund shall be available to the Secretary of Housing and Urban Development to establish a grant program to reinvest in communities most affected by the war on drugs, which shall include providing grants to impacted communities for programs such as—
 (1)job training; (2)reentry services;
 (3)expenses related to the expungement of convictions; (4)public libraries;
 (5)community centers; (6)programs and opportunities dedicated to youth;
 (7)the special purpose fund discussed below; and (8)health education programs.
 (d)Availability of Fund amountsAmounts in the Fund shall be available without fiscal year limitation. (e)Authorization of appropriationsThere are authorized to be appropriated to the Fund $500,000,000 for each of fiscal years 2018 through 2040.